03/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0422


                                       PR 06-0422                              FILED
                                                                               MAR 3 0 2021
                                                                             ewe n Greenwood
                                                                               of Supreme Court
 IN THE MATTER OF THE PETITION OF
                                                                          O IttrE'R'''''''"a
 COLLEEN C. TANNER



       Colleen C. Tanner has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
applying for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Tanner passed the MPRE in 2010 when seeking admission to the
practice oflaw in the State ofUtah, where Tanner was admitted. Tanner has practiced law
"for over ten years without any ethical or disciplinary issues/action."
       IT IS HEREBY ORDERED that the petition of Colleen C. Tanner to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this ..5b day of March, 2021.




                                                           Chief Justice




                                                                 r?'
   -~~



Justices